Citation Nr: 0605156	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The appellant served from May 15, 1972 through March 22, 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2. The appellant's multiple violations of the Uniform Code of 
Military Justice (UCMJ) constituted a pattern of willful and 
persistent misconduct during his period of service from May 
15, 1972 through March 22, 1973. 

3. The appellant submitted a Request for Discharge for the 
Good of the Service dated in February 1973 and was 
subsequently issued an Undesirable Discharge Certificate.  

4. The appellant was not insane at the time he committed the 
offenses or requested discharge in service.


CONCLUSION OF LAW

The appellant does not meet the character of discharge 
requirements for VA compensation benefits for disability 
incurred or aggravated during his period of active military 
service from May 1972 to March 1973.  38 U.S.C.A. §§ 101(2), 
5103, 5103A, 5107, 5303 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(d), 3.12, 3.159, 3.354 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in April 2002, the RO notified the 
appellant that entitlement to benefits was contingent upon 
discharge from military service under conditions other than 
dishonorable and the service that would have qualified him 
for compensation benefits was terminated by an undesirable, 
bad conduct, or other than honorable discharge.  The RO 
explained that it was required to examine all relevant facts 
leading to his discharge for the purpose of determining 
whether or not it was issued under conditions other than 
dishonorable.  In addition, the RO indicated that it had 
asked the Military Department in which the appellant served 
for a copy of his discharge proceedings for use in its 
determination.  The RO stressed the importance of its 
determination of the appellant's discharge and noted the 
possible consequences of a favorable and unfavorable 
decision.  Furthermore, the April 2002 letter notified the 
appellant that he had the right to submit any evidence, 
contention or argument bearing on the issue that would 
present his side of the case.  Quartuccio, 16 Vet. App. at 
187.  The record reflects that the appellant did not respond 
to said correspondence.    

Additionally, the RO provided the appellant with a copy of 
the October 2002 administrative decision, and the April 2002 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The April 2002 SOC also provided the appellant 
with notice of all the laws and regulations pertinent to his 
claim.  The Board also observes that the October 2002 letter 
sent by the RO to the appellant noted that he had the right 
to file a request for revision of the character of his 
discharge with the Service Department Discharge Review Board 
for correction of his military record; however, the record 
reflects that the appellant did not file such a request.  
Based on the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

The Board also finds that VA has fulfilled its duty to 
assist.  In addition to sending the April 2002 correspondence 
described above, the RO reviewed evidence to include the 
November 1985 VA Form 00-3101-3 verifying character of 
service, facts and circumstances received in January 1984, 
and the previous administrative decision dated in April 1984 
before rendering its decision in October 2002.  The Board 
also notes that the appellant's service medical records and 
service personnel records are associated with the claims 
folder.       

The appellant has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.  


II.	Evidence

The service personnel records show that the appellant had 
multiple violations of the Uniform Code of Military Justice 
(UCMJ) during service.  In August 1972, the appellant became 
incapacitated and was unable to properly perform his duties 
due to overindulgence in alcohol.  In addition, the appellant 
was in AWOL (absent without leave) status from: (1) January 
24, 1973 to January 31, 1973; (2) February 1, 1973 to 
February 5, 1973; and (3) February 6, 1973 to February 16, 
1973 and was pending trial by court-martial for the offenses 
in February 1973.  The service personnel records also contain 
a Request for Discharge for the Good of the Service dated in 
February 1973 and signed by the appellant.  The request noted 
that the appellant was not subject to coercion with respect 
to the request for discharge and was counseled by a member of 
the Judge Advocate General (JAG) Corps with respect to the 
possible effect of an undesirable discharge.  Additionally, 
it is specifically noted that an undesirable discharge may 
render the appellant ineligible for many or all benefits 
administered by VA.  Furthermore, the records show that the 
appellant submitted a signed handwritten statement that he 
could not adjust to the military service.  He noted that if 
he were to return to duty, he would go AWOL again and 
preferred to be discharged at that time.  He also indicated 
that he understood the purpose of his discharge.    

The service medical records are absent any findings of a 
mental disorder during service.  In addition, there is no 
other evidence of record to indicate that the appellant had a 
mental disorder at discharge.      

The appellant filed his first claim with VA for compensation 
benefits for his right hand in October 1983.  In 
correspondence dated in January 1984, the RO notified the 
appellant that entitlement to such benefits was contingent 
upon discharge from military service under conditions other 
than dishonorable and advised him to submit any evidence, 
contention, or argument that will present his side of the 
case.  The appellant did not respond to said correspondence.

In its April 1984 administrative decision, the RO found that 
the appellant had been discharged from the service under 
dishonorable conditions due to willful or persistent 
misconduct.  The RO further explained that a discharge under 
other than honorable conditions was considered to have been 
issued under dishonorable conditions if it was determined 
that it was issued because of willful and persistent 
misconduct.  The record is unclear as to whether the 
appellant received notification of the April 1984 decision 
and his appellate rights. 
The appellant again filed a claim (VA Form 21-526) with VA 
for compensation and pension benefits for a right wrist and 
hand condition in addition to a condition of both legs, a 
sleeping disorder, and a heart condition.  He wrote that he 
had surgery on his right wrist and hand at Fort Sill in 
August 1972.  He further reported that he remained in the 
hospital until approximately April 1974.  The appellant 
submitted private treatment records dated from August 2000 to 
June 2001 in support of his claim.   
As noted above, the RO sent the appellant correspondence in 
April 2002 regarding his character of discharge; however, the 
appellant did not respond.
In October 2002, the RO determined that the appellant's 
discharge from military service on March 22, 1973 was not 
issued under conditions other than dishonorable and was a bar 
to VA benefits.  

In his June 2003 Notice of Disagreement (NOD), the appellant 
contended that his military offenses were not severe enough 
to be barred from receipt of compensation benefits.  

In his May 2004 VA Form 9, the appellant further explained 
that his car broke down while he was on leave in 
February/March 1973.  He reported that he hitchhiked to his 
girlfriend's house and was later arrested as AWOL before 
having the opportunity to contact his commander.  In 
addition, he noted that he signed a paper given to him by the 
military so that he could go home but did not have counsel or 
understand the type of discharge he would receive at that 
time.  


III.	Legal Criteria 

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)). A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 2002).

The specific issue involved in the appellant's claim is 
whether or not the character of his discharge from active 
service bars him from receiving VA benefits.  In pertinent 
part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the 
discharge of an officer by the acceptance of such officer's 
resignation for the good of the service, shall bar all rights 
of such person under laws administered by the Secretary based 
upon the period of service from which discharged or 
dismissed, notwithstanding any action subsequent to the date 
of such discharge by a board established pursuant to 10 
U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(3) 
(2005).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge or resignation, then such person will not be barred 
from receiving benefits administered by the Secretary based 
upon the period from which such person was separated.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2005); 
see 38 C.F.R. § 3.354 (2005) (defining insanity for purposes 
of determining cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1)  The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. 
§ 3.12(h) (2005).


IV.	Analysis

After careful review of the evidence of record, the Board 
finds that the appellant's character of discharge is under 
dishonorable conditions.  Thus, the appellant is barred from 
entitlement of VA compensation benefits. 

Although the appellant contends that he did not understand 
what type of discharge that he would receive and did not 
receive legal counsel before signing his request for 
discharge for the good of the service, the Board does not 
find the appellant's assertions credible.  The service 
personnel records clearly show that the appellant was well 
advised that an undesirable discharge rendered him ineligible 
for many or all benefits administered by VA.  The records 
also reveal that the appellant consulted a member of JAG 
Corps regarding the matter prior to signing the form and 
indicated that he understood the consequences of his 
discharge.

In addition, the appellant contends that he was AWOL during 
service because his car broke down while he was on leave and 
that he was arrested before he had the opportunity to contact 
the military.  Nonetheless, the appellant's assertions are 
inconsistent with the evidence of record.  The service 
personnel records show that the appellant was AWOL for three 
weeks in the period of one month and did not indicate that 
his unauthorized absence was due to car trouble at that time.  
On the contrary, he wrote that he could not adjust to 
military life and would continue to go AWOL if he returned to 
duty.  The Board finds that the appellant's in-service 
statement has greater probative value because it was made 
contemporaneous to his discharge from service.    

Furthermore, the appellant maintains that his military 
offenses were not severe enough to bar receipt of 
compensation benefits; however, the Board does not agree.  
The RO has twice found that the appellant showed a pattern of 
willful or persistent misconduct in service and, 
consequently, determined that he was discharged under 
dishonorable conditions.  The service personnel records 
support the RO's determinations as they show that the 
appellant committed multiple violations in less than a year 
of service.  Moreover, the Board notes that the appellant had 
opportunity to submit arguments and evidence on his behalf 
before the administrative decisions were made and failed to 
do so.  Indeed, the record reflects that the appellant had 
six months prior to the most recent October 2002 
administrative decision.  Therefore, the Board finds that the 
weight of the evidence is against the appellant's claim.  

The Board additionally notes that the appellant does not 
contend and the evidence does not show that he was insane at 
the time of the commission of his offenses or his discharge 
from service.  

Based on the foregoing, there is no basis on which to grant 
entitlement for compensation benefits because the appellant 
does not have the requisite character of discharge.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 






ORDER

Based on the character of his discharge, the appellant's 
claim for VA compensation benefits is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


